       Case 2:20-cv-01266-RB-SMV Document 12 Filed 08/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ANN W. EASLEY BRYANT,

                       Plaintiff,

v.                                                                   No. 2:20-cv-01266-RB-SMV

WASHINGTON FEDERAL BANK, INC. and
BRENT J. BEARDALL,

                       Defendants.

                          MEMORANDUM OPINION AND ORDER
                          GRANTING MOTION TO AMEND AND
                           DENYING MOTION FOR SERVICE

        THIS MATTER comes before the Court on pro se Plaintiff Ann Easley Bryant’s Motion

to Effect Personal Service. (Doc. 11.) Ms. Bryant, who has a savings account with Defendant

Washington Federal Bank (the Bank), alleges that the Bank’s employees altered her withdrawals

and kept her money from June 2015 through August 2018. (See Doc. 6.) Ms. Bryant asserts tort

claims and a claim pursuant to 18 U.S.C. § 1005. The Court has dismissed the claim pursuant to

18 U.S.C. § 1005. (See Doc. 8 (stating criminal statutes do not provide for private civil causes of

action).)

        On June 25, 2021, United States Magistrate Judge Stephan M. Vidmar notified Ms. Bryant

that she “has taken no action to pursue her claims since she filed her Amended Complaint on

January 7, 2021,” and ordered Ms. Bryant to show cause why this action should not be dismissed.

(Doc. 10 (citing D.N.M.LR-Civ. 41.1 which allows for dismissal where plaintiff takes no steps to

move the case forward for 90 days).)

        Ms. Bryant subsequently filed the present motion requesting that the Court: (i) “not dismiss

her claim against Washington Federal Bank;” (ii) “permit her to submit a new and corrected Cause
       Case 2:20-cv-01266-RB-SMV Document 12 Filed 08/11/21 Page 2 of 2




of Action . . . [because] Due to COVID-19 the law libraries were closed and the Plaintiff was

unable to properly research her case;” and (iii) “effect personal service upon Washington Federal

Bank.” (Doc. 11 at 1.)

       The Court grants Ms. Bryant’s request to file a second amended complaint. See

Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when justice so requires”). The Court

denies Ms. Bryant’s request to serve the Bank, because service requires delivery of the complaint,

the Court has granted the request to file a second amended complaint, but she has not yet filed her

second amended complaint. See Fed. R. Civ. P. 4(h), (e)(2)(A). The Court will order service on

Defendants if Ms. Bryant files a second amended complaint that states a claim over which the

Court has jurisdiction and files a motion for service which provides Defendants’ addresses.

       IT IS ORDERED that the Motion to Effect Personal Service (Doc. 11) is GRANTED in

part and DENIED in part. The Court grants Ms. Bryant’s request to file a second amended

complaint. Ms. Bryant shall file her second amended complaint within 21 days of entry of this

Order. Failure to timely file a second amended complaint may result in dismissal of this case. The

Court denies the request that the Court serve process on Defendants.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                2
